Pratt, J.
We are of opinion that the condition imposed upon the examination of the plaintiff at the instance of the adverse party was within the-power of the court, and we are not able to say that the power was indiscreetly exercised. Much may be said in favor of the view that, if the administrators-require the plaintiff to submit to an examination at their instance, it should be upon terms that such examination may be used in evidence upon the trial by plaintiff. Order affirmed, with $10 costs and disbursements.